DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Applicant's arguments, see pages 13-15 of Applicant's Response filed 03/15//2021, with respect to the 35 U.S.C. 112(a) rejections have been fully considered, but they are not persuasive. Applicant argues, on pages 13-14, that the present specification does indeed provide support for determining the matching possibility. Examiner respectfully disagrees. Examiner respectfully notes that, even given Applicant's description of the method for calculating a matching possibility on pages 13-14 (which is substantially more elaborate than that which is disclosed in the specification), one of ordinary skill in the art would still not be reasonable apprised as to how the possibility is calculated. Applicant argues that this calculation may be based on the number of unmatched ones, among the essential basic information including the time leaving work, the departure point, and the destination information. This, however, there is no description for calculating the probability in this way in the description, and the claims do not recite this method for calculating such a probability. The claims and specification merely state that a probability is calculated “based on the number of unmatched ones among the departure point information, the destination information, and the time the vehicle provider or the vehicle passenger is leaving work.” This merely gives factors used in calculating a probability, but gives no equation or description as to how to calculate the probability and one of ordinary skill in the art would not be reasonably apprised of how to calculate such based on reading the specification. A single number of “unmatched ones” does not give a sufficient description as to how a probability is calculated. As such, Applicant’s arguments are found unpersuasive. 

Applicant's arguments, see pages 9-13 of Applicant's Response field 03/15/2021, have been fully considered, but they are not persuasive. Applicant argues, on page 11, that the Examiner failed to articulate which "certain" method of organizing human activity was recited by the claims. Examiner respectfully disagrees, and points to page 8 of the Final Office Action mailed 09/14/2020 which indicates that the claims recite "managing interactions between people...." As such, Applicant's arguments are found unpersuasive.

Applicant next argues that the claims, like those in DDR, represent a technical solution to a technical problem, and therefore the claims are not directed to the abstract ideas which they recite. Examiner respectfully disagrees. Examiner respectfully notes that the problem solved does not "specifically arise in the realm of computer technology" since the need to match riders and drivers exists independent of the existent of any computer technology. Furthermore, the solution recited is not 
 
Status of Claims
The following is a non-final office action in response to the communication filed on 03/15/2021.


Response to Arguments
Examiner agrees with applicant’s remarks regarding the requirements for an English translation for priority. 
Applicant's arguments filed 06/12/2020 with regards to the 35 U.S.C. 112(a) rejection of claims 2 and 12, now incorporated into amended claims 1 and 11, on page 12-13 have been fully considered but they are not persuasive. Applicant argues that amended claim 1, which inherited the deficient limitations of claims 2 and 12, has support for possession of a matching possibility calculation in paragraph [0110] ([0108] as published). However, this paragraph contains no suggestion of any methodology or factors to consider in the matching possibility calculation beyond a percentage being assigned a time slot with no reason backing up why that percentage is assigned to that time slot. For example, the example in paragraph [0108] as published for a requested time slot of between 19:00 and 19:30, the time slot from 18:30 to 19:00 is given 80% and the time slot from 19:30 to 20:00 is given 90%. These two time slots are respectively 30 minutes before and 30 minutes after the requested time, but they are given different matching possibilities without any methodology or reason why. The other time slots in paragraph [0108] are further given percentages without an easily discernible reason as to how those percentages were evaluated. Applicant further argues that “breadth is not to be confused with indefiniteness” (page 13), but this argument is directed toward indefiniteness and not relevant to a 112(a) possession rejection. Due to the above, the 112(a) rejection for amended claims 1 and 11, as well as the claims dependent on claims 1 and 11, is maintained.  

Applicant’s arguments, see page 13, filed 06/12/2020, with respect to 35 U.S.C. 112(a) and claims 7 and 17 have been fully considered and are persuasive. The 112(a) rejection of claims 7 and 17 has been withdrawn. 
Applicant’s arguments, see page 13-14, filed 06/12/2020, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive. The 112(b) rejection of claims 1, 3, 5, 6, 8-11, 13, 15, 16, and 19 has been withdrawn in light of amendments. 
06/12/2020 with regards to 35 U.S.C. 101 on page 14-15 have been fully considered but they are not persuasive. While examiner agrees that only “certain methods of organizing human activity” recite an abstract idea, the rejection sets out why the claims fall within certain methods of organizing human activity such as managing personal behavior. Further, the applicant argues that under Step 2A Prong Two, “the claimed method results in an improvement in the practical application of ride sharing services”, and therefore the additional elements integrate the abstract idea into a practical application. However, examiner maintains that the additional elements individually or in combination do not integrate the abstract idea into a practical application, and as such claims 1, 3-11, and 13-20 remain ineligible.
Applicant’s arguments with respect to claim(s) 1, 4, 11, and 14 with regards to 35 U.S.C. 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 3-10 and 13-20 with regards to 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further applicant argues that amended claims 1 and 11, which incorporates the limitations of the canceled claims 2 and 12, is not taught by Levine in view of Magazinik further in view of Lecouturier. Specifically, applicant argues that the additional “calculating” and “providing” limitations from claims 2 and 12 are not taught by Tolis (see page 18-19 of applicant remarks). Examiner disagrees. These arguments are not commensurate with the scope of the claims. As written, the calculating is for a “matching possibility”, which is not the same as a probability. Tolis may not teach calculating a matching probability, but it does teach calculating a matching possibility, even if that matching possibility may be a binary (e.g., matching or not matching) possibility (see below under the 35 U.S.C. 103 rejection of claim 1). Therefore, while Tolis may not teach a calculating a matching percentage (which is outside the scope of the claim as written), it still teaches calculating a binary matching possibility so that a reservation 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Claim 1 recites, “wherein the determining comprises: calculating a matching possibility.” Paragraph [0110] of the disclosure provides an example of a matching possibility, “a requested time slot from 19:00 to 19:30,  the time slot of 18:30 to 19:00 has a matching possibility of 80%, while the time slot of 19:30 to 20:00 has a matching possibility of 90% despite both time slots being an equal time away from the requested time.” However, the disclosure does not describe how the matching possibility is calculated. An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). The Applicant's failure to disclose any meaningful structure/algorithm as to how the matching possibility is calculated raises questions whether 
Claim 11 and claims 13-20 recite similar limitations as claims 1 and 3-10, and are rejected based upon the same analysis as recited above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10, and 13-20 are rejected under 35 USC § 101
Claims 1, 3-10, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites organizing carpools based on the time someone is leaving work and their personal preferences. Therefore, the claim as a whole is directed to “a method of providing intermediating service … to share vehicles” as described by the “receiving”, “matching”, “receiving”, “matching” “receiving”, “determining”, “providing”, “providing”, “calculating” and “providing” steps, which is an abstract idea because it is a certain method of organizing human activity. “A method of providing intermediating service … to share vehicles” is considered to be is a certain method of organizing human activity because it consists of managing interactions between people that have similar schedules so that they can carpool. For example, the steps of “receiving vehicle provider information” and “receiving vehicle passenger information” followed by the “matching and registering”, “determining”, and “providing” steps in the context of the claim encompasses receiving information from two people on their work commute, remembering it, knowing that their commutes are similar, and telling the two people so that they can commute together. 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements of 4the method being “executed by a computer”. Combined, this additional element does not integrate the exception into a practical application because this additional element is merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Furthermore, claim 1 recites the additional elements of “at least one provider terminal and at least one user terminal” do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)) and further merely recite the equivalent of “apply it” 
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely using a computer as a tool to perform an abstract idea and generally linking the abstract idea to a technological environment. The additional elements are merely applying the abstract idea of matching users for sharing a vehicle based on their travel information using a computer or other user device. Accordingly, claim 1 is ineligible.
Dependent claims 3-10 merely further limit the abstract idea and are thereby considered to be ineligible. Accordingly, claims 3 through 10 are ineligible.
	Similarly to claim 1, claim 11 is a certain method of organizing human activity. Further, claim 11 recites the additional elements “at least one processor”, a registering circuit”, “a determining circuit”, and “an information providing circuit”. These additional elements do not integrate the abstract idea into a practical application or amount to significantly more because the additional elements merely recite the equivalent of the words ‘‘apply it’’ with the judicial exception or merely use a computer as a tool to perform the abstract idea. Accordingly, claim 11 is ineligible. 
	Claims 13-20 are parallel in nature to claims 3-10. Accordingly claims 13-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2010/0280884 A1) in view of Magazinik (US 2017/0052034) and further in view of Lecouturier (US 2004/0158483)

Claim 1 – 
Levine discloses a method of providing intermediating service between terminals (see [0035] and [0042] of Levine) comprising at 2least one provider terminal of a vehicle provider and at least one user terminal of a vehicle 3passenger to share vehicles executed by a computer, the method comprising:
Receiving, from each of the at least one provider terminal and the at least one user terminal, information including departure point information (Levine [0060]), destination 
6associating and registering the received information with identifier information of the at least one 7provider terminal (Levine [0063] – [0064]);  
4 8receiving intermediation request from the terminals (Levine [0060] and [0063]);  
9determining at least one user terminal and at least one provider terminal
13providing information of the matched at least one user terminal to the matched at least 14one provider terminal (Levine [0074]); and  
isproviding information of the matched at least one provider terminal to the matched at 16least one user terminal (Levine [0074]),




Levine in view of Magazinik does not appear to explicitly teach, but Lecouturier teaches: 


Lecouturier teaches that when a calculated match probability is determined, it may be output to a driver. (Lecouturier: paragraph [0119]) It can be seen that each element is taught by either Levine in view of Magazinik, or by Lecouturier. Adding the output of the probability to the driver, as taught by Lecouturier, does not affect the normal functioning of the elements of the claim which are taught by Levine in view of Magazinik, and therefore the results of the combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Lecouturier with the teachings of Levine in view of Magazinik since the result is merely a combination of existing elements, and the result of their combination would have been predictable. 

Claim 4 –
As per claim 4, Levine discloses the method of claim 1 as described above.  
Levine further discloses:
wherein the terminals are determined to be one of the at least one provider terminals of the vehicle providers or one of the at least one user terminals of the vehicle passengers in response to the corresponding set-up information (see [0064] of Levine)(“the user registration process may include collection of carpool-related or travel related user preference from the user, for example… preference to be a driver [or] preference to be a passenger”).


Claim 11 – 
The system of claim 11 substantially mirrors the method of claim 1, and as such is rejected under the same analysis. Further, Levine discloses at least one processor implemented to execute computer readable instructions (Levine [0045]), and 4the at least one processor comprises sa registering circuit (Levine [0045]). 66

Claim 14 –
The system of claim 14 substantially mirrors the method of claim 4, and as such is rejected under the same analysis.

	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2010/0280884 A1) in view of Tolis (US 2002/0103681 A1) and further in view of Lecouturier (US 2004/0158483 A1).
Claims 3 – 
Levine in view of Magazinik further in view of Lecouturier teach the method of claim 1 as described above.  
Levine in view of Magazinik further in view of Lecouturier do not further disclose:
providing a reward for modifying the time the vehicle passenger is leaving work in response to the at least one user terminal and the at least one provider terminal modifying the time the vehicle passenger is leaving work based on the provided matching possibility for each time slot.

	Lecouturier further teaches providing a reward to the vehicle provider for modifying the time the vehicle provider is leaving work based on the calculated matching possibility for each of the plurality of time slots provided the provider terminal or providing a reward to the vehicle passenger for modifying the time the vehicle passenger is leaving work based on the calculated matching possibility for each of the plurality of time slots provided to the user terminal (see [0105] of Lecouturier explaining  giving a bonus to drivers and passengers in a carpool service for altering planned times of departure wherein the option to change time must come after determining a user’s available matches around the requested time because the departure time cannot be changed to another time unless the other time is known as an option). 
	The reward for changing departure time of Lecouturier is applicable to the carpool matching of Levine as they both share characteristics and capabilities, namely, they are directed to matching users for a carpool service. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rideshare service of Levine to reward users for changing their departure time, as taught by Lecouturier. One of ordinary skill in the art before the effective filing date of 

Claim 13 – 
The system of claim 13 substantially mirrors the method of claim 3, and as such is rejected under the same analysis.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2010/0280884 A1) in view of Magazinik further in view of Lecouturier further in view of Tolis (US 2002/0103681 A1).
Claim 5 – 
Levine teaches the method of claim 1 as described above.  
Levine does not further disclose:
wherein the determining comprises matching at least one 2provider terminal and the at least one user terminal which have a closest matching time to the time the vehicle provider or the vehicle passenger is 3leaving work in response to failing to match at least one user terminal and at least one provider 4terminal.
	Tolis teaches wherein the determining comprises matching the at least one 2provider terminal and the at least one user terminal which have a closest matching time to the time vehicle provider or the vehicle passenger is 3leaving work in response to failing to match the at least one user terminal and the at least one provider 4terminal (see [0035] of Tolis explaining that if the requested time slots do not match exactly with the open time slots the open time slots before or after the unavailable requested time slots may be reserved).
		The time slot based reservation system of Tolis is applicable to the carpool matching of Levine in view of Magazinik further in view of Lecouturier as they both share characteristics and capabilities, namely, they are directed to systems for requesting a reservation for a time slot. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the preference based rideshare service of Levine in view of Magazinik further in view of Lecouturier to include a time slot based reservation system where time slots are interchangeable and able to be reserved before or after an unavailable requested time slot, as taught by Tolis. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to 

Claim 15 – 
The system of claim 15 substantially mirrors the method of claim 5, and as such is rejected under the same analysis.  

Claim 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2010/0280884 A1) in view of Tolis (US 2002/0103681 A1) further in view of Camer (US 2004/0225544 A1).
Claims 6– 
Levine in view of Magazinik further in view of Lecouturier teaches the method of claim 1 as described above.  
Levine in view of Magazinik further in view of Lecouturier does not further disclose:
providing information regarding alternative routes home in response to failing to match the at least one user terminal and the at least one provider terminal, comprising providing information relating to available taxis and off-duty vehicle services determined based on the departure point information, the destination information, and the time the vehicle passenger is leaving work of the at least one user terminal.

Camer teaches providing information regarding alternative routes home in response to failing to match the at least one user terminal and the at least one provider terminal, comprising providing information relating to available taxis and off-duty vehicles service determined based on the departure point information, the destination information, and the time the vehicle passenger is leaving work of the at 
The notification of alternatives in response to no match being found of Camer is applicable to the carpool matching of Levine as they both share characteristics and capabilities, namely, they are directed to matching for a rideshare service. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rideshare service of Levine to notify the user of alternative options if no matches are found, as taught by Camer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Levine in order to decrease loss of time and increase convenience (see [0028] of Camer).

Claim 16 –
The system of claim 16 substantially mirrors the method of claim 6, and as such is rejected under the same analysis.


	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2010/0280884 A1) in view of Tolis (US 2002/0103681 A1) further in view of Yamashita (US 9,791,291 B1).

Claim 7– 
Levine in view of Magazinik further in view of Lecouturier teaches the method of claim 1 as described above.  
Levine in view of Magazinik further in view of Lecouturier does not further disclose:
determining pick up location and destination of the at least one user terminal based on the departure point information and destination information of the at least one user terminal and relevant traffic regulations, and 
providing the determined pick up location and destination of the at least one user terminal to the at least one user terminal and the at least one provider terminal.

Yamashita teaches determining pick up location and destination of the at least one user terminal based on the departure point information and destination information of the at least one user terminal and relevant traffic regulations (see col. 15 ll. 9-46 explaining determining a rideshare rendezvous and completion location based on input information and local traffic rules or regulations such as one-way streets). Yamashita further teaches providing the determined pick up location and destination of the at least one user terminal to the at least one user terminal and the at least one provider terminal (see Figs. 4A-4D of Yamashita showing an example user interface providing the determined pickup location to the user which the driver must also be provided in order to pick up the user).
	The location determination of Yamashita is applicable to the carpool matching of Levine as they both share characteristics and capabilities, namely, they are directed to matching for a rideshare service. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

Claim 17 – 
The system of claim 17 substantially mirrors the method of claim 7, and as such is rejected under the same analysis.

	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2010/0280884 A1) in view of Tolis (US 2002/0103681 A1) further in view of Djuric (US 2018/0137593 A1).

Claim 8–
Levine in view of Magazinik further in view of Lecouturier teaches the method of claim 1 as described above.  
Levine in view of Magazinik further in view of Lecouturier does not further disclose:
counting a number of views of provided advertisements in the user terminal; and 
determining whether to provide a reward comprising a riding discount coupon or a free riding coupon, based on the counted number of views of advertisements.

	Djuric teaches counting a number of views of provided advertisements in the user terminal and determining whether to provide a reward comprising a riding discount coupon or a free riding coupon, based on the counted number of views of advertisements (see [0015] of Djuric explaining displaying advertising content on the display of the rider’s device and discounting the cost of the ride based on the amount of consumed advertising content). 
	The ride discount based on amount of advertising content viewed of Djuric is applicable to the carpool matching of Levine as they both share characteristics and capabilities, namely, they are directed to matching for a rideshare service. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rideshare service of Levine to discount the cost of the ride based on views of provided advertising content, as taught by Djuric. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify 

Claim 18 – 
The system of claim 18 substantially mirrors the method of claim 8, and as such is rejected under the same analysis.

	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2010/0280884 A1) in view of Tolis (US 2002/0103681 A1) further in view of Boskovic (US 2012/0290652).

Claim 9– 
Levine in view of Magazinik further in view of Lecouturier teaches the method of claim 1 as described above.  
Levine in view of Magazinik further in view of Lecouturier do not further disclose:
calculating remaining seat information, comprising: 
counting a number of the at least one user terminal determined to ride the vehicle through matching with the at least one provider terminal; 
calculating the remaining seat information based on vehicle capacity information received from the at least one provider terminal and the counted number of at least one user terminals; and
 providing the calculated remaining seat information of the matched at least one provider terminal to the matched at least one user terminal.
	Boskovic teaches calculating remaining seat information, comprising: counting a number of the at least one user terminal determined to ride the vehicle through matching with the at least one provider terminal; calculating the remaining seat information based on vehicle capacity information received from the at least one provider terminal and the counted number of at least one user terminals; and providing the calculated remaining seat information of the matched at least one provider terminal to the matched at least one user terminal (see [0090] of Boskovic explaining displaying the remaining passenger capacity of a ride provider and displaying the remaining capacity to a potential user, which could only be done if the number of riders was counted and the remaining seat information was calculated based on that count). 


Claim 19 – 
The system of claim 19 substantially mirrors the method of claim 9, and as such is rejected under the same analysis.

	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 2010/0280884 A1) in view of Tolis (US 2002/0103681 A1) further in view of Gravino (US 2012/0063585 A1).

Claim 10– 
Levine in view of Magazinik further in view of Lecouturier teaches the method of claim 1 as described above.  
Levine in view of Magazinik further in view of Lecouturier does not further disclose:
determining the at least one provider terminal and the at least one user terminal that had been successfully matched equal to or greater than a predefined certain frequency based on a past use history of the at least one provider terminal and the at least one user terminal; and 
registering the determined at least one provider terminal and the determined at least one user terminal as designated ride share members by confirming whether the determined at least one provider terminal and the determined at least one user terminal accept to register each other as the designated ride share members.

Gravino teaches determining the at least one provider terminal and the at least one user terminal that had been successfully matched equal to or greater than a predefined certain frequency based on a past use history of the at least one provider terminal and the at least one user terminal (see [0037] of Gravino explaining meeting a communication frequency threshold); and registering a determined at least one provider terminal and a determined at least one user terminal as designated ride share members (see [0006] of Gravino explaining saving contacts as favorites based on frequency) by confirming whether the determined at least one provider terminal and the determined at least one user terminal accept to register each other as the designated ride share members (see [0026] of Gravino describing  a notification sent to 
	The saving of frequent contacts on a frequent contact list once meeting a threshold of Gravino is applicable to the matching of users of Levine as they both share characteristics and capabilities, namely, they are directed to providing facilitation of communications between users for convenience. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rideshare service of Levine to store a frequent contact list, as taught by Gravino. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Levine in order to make frequent contact between the same users more convenient (see [0005] of Gravino).

Claim 20 – 
The system of claim 20 substantially mirrors the method of claim 10, and as such is rejected under the same analysis.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMETT K. WALSH/Primary Examiner, Art Unit 3628